Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
Claim 11, line 3 recites “RCE” which should be amended to “RCD”. Additionally, “striper”, found in the same line, should be amended to “stripper”.
Claim 17, line 3 recites "to resist collapsing of the flexible ring", of which "ring" should be amended to "sleeve", and has been examined as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ford et al (US 6,354,385).
Ford et al (US 6,354,385) discloses:1. (Original) A rotating control device (RCD) for use in pressurized drilling operations, comprising: 
a non-rotating RCD housing (102) enclosing an elongate passage; 
a tubular RCD mandrel (112) which extends along the elongate passage of the RCD housing, the RCD mandrel having a longitudinal axis and being configured in use to rotate relative to the RCD housing about the longitudinal axis; and 
 (This interpretation is believed to be valid as in at least one embodiment, Applicant's sleeve is formed integrally with the stripper.)
2. (Original) The rotating control device according to claim 1, wherein the stripper element is elastomeric (114 is elastomeric by being rubber).  
3. (Original) The rotating control device according to claim 1, wherein the flexible sleeve (upper sections of 114) extends around and engages with a radially outwardly facing surface of the RCD mandrel (112). (As shown in Figure 4)  
4. (Original) The rotating control device according to claim 1, wherein the flexible sleeve is integral with the stripper element.  (Figure 4)
6. (Original) The rotating control device according to claim 1, wherein the flexible sleeve can be deformed to allow a range of translational movement of the stripper element relative to the RCD mandrel generally parallel to the axis of the RCD mandrel.  (Such a range of flexibility is understood to be provided by the sleeve/stripper 114 of Ford, allowing the movement of the stripper due to its inherent flexibility. During flexible movement of the stripper, there would be a bending or shifting which would have components in both the x and y planes.)
7. (Original) The rotating control device according to claim 1, wherein the flexible sleeve can be deformed to allow a range of translational movement of the stripper element relative to the RCD mandrel generally perpendicular to the axis of the RCD mandrel.  (Such a range of flexibility is understood to be provided by the sleeve/stripper 114 of Ford, allowing the movement of the stripper due to its inherent flexibility. During flexible movement of the stripper, there would be a bending or shifting which would have components in both the x and y planes.)
8. (Original) The rotating control device according to claim 1, wherein the flexible sleeve can be deformed to allow a range of rotational movement of the stripper element relative to the RCD mandrel about the axis of the RCD mandrel.  (Due to its combination of rubber material makeup, along with the internal element 116 and its thin metallic makeup, the sleeve exhibits the capability of both flexibility and deformation. Additionally, the stripper element may move rotationally due to the bearing assembly).

10. (Original) The rotating control device according to claim 1, further comprising a bearing assembly (106) which supports the RCD mandrel (112) in the RCD housing (102) whilst allowing rotation of the RCD mandrel in the RCD housing.  
17. (Original) The rotating control device according to claim 4, wherein the integral flexible sleeve and the stripper element have an elastomer with at least one rigid ring (the portion of 112 is considered to be such a ring) molded in the elastomer to resist collapsing of the flexible sleeve.  
18. (Original) A rotating control device (RCD) for use in pressurized drilling operations having a non- rotating RCD housing enclosing an elongate passage for housing a tubular RCD mandrel extending along the elongate passage of the RCD housing wherein a tubular dill pipe extends through the RCD mandrel, comprising: 
the RCD mandrel having a longitudinal axis and being configured in use to rotate relative to the RCD housing about said the longitudinal axis; and 
a stripper element which is mounted on an end of the RCD mandrel and which is configured to seal against and rotate with the tubular drill pipe extending along the elongate passage of the RCD housing; and 
a flexible sleeve having an upper adapter connected to the RCD mandrel, and a lower adapter connected to the stripper element for securing the stripper element to the end of the RCD mandrel, wherein the flexible sleeve is more flexible than the stripper element.  
19. (Original) The rotating control device according to claim 18, wherein an elastomeric portion is provided between the upper adapter and the lower adapter to provide flexibility to the flexible sleeve. (Though the upper section of 114, forming the claimed "sleeve" is not more flexible when fitted with the lower end of mandrel 112, the inner and outer layers are, of themselves, more flexible than the thicker lower rubber portions of 114.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Williams (US 2009/0255734).
Regarding claim 5, Ford discloses the claimed invention except for wherein the flexible sleeve is separate from the stripper element.
Williams teaches wherein a stripper element (102) is connected to a mandrel via a sleeve (106), and further wherein the two are separate. (See Figure 2)
Therefore it would have been obvious to modify Ford to have the sleeve and stripper be separate, as taught by Williams, to obtain the invention as specified in the claim. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the sleeve is separate from the stripper element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AARON L LEMBO/
Primary Examiner
Art Unit 3679